Cite as 2016 Ark. App. 212

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-598


MARQUITTA J. CORBIN                              Opinion Delivered   April 20, 2016
                              APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT,
                                                 SIXTEENTH DIVISION
                                                 [NO. 60CV-13-1436]
BAPTIST HEALTH, INC., D/B/A
BAPTIST HEALTH MEDICAL                           HONORABLE MORGAN E. WELCH,
CENTER-LITTLE ROCK                               JUDGE
                        APPELLEE
                                                 AFFIRMED



                         RAYMOND R. ABRAMSON, Judge

       This is a medical-malpractice case. The sole issue on appeal is whether the trial court

abused its discretion in excluding expert testimony of one of appellant Marquitta Corbin’s

treating physicians. We find no error and affirm.

       On September 8, 2011, Corbin had a total thyroidectomy at Baptist Health Medical

Center (“Baptist”) in Little Rock. The surgery was performed by Dr. Scott Marotti, a general

surgeon. Postoperatively, Corbin was admitted to the observational unit at Baptist. That

afternoon, she suffered respiratory arrest and a code blue was called. Dr. Michael Bauer,

another surgeon, responded to the call, opened the surgical incision from earlier in the day,

and discovered that a hematoma, or blood clot, was obstructing Corbin’s airway causing the

severe swelling. After evacuating the hematoma, Corbin was successfully intubated, and she

was taken back to the operating room for further treatment by Dr. Marotti. Corbin was
                                 Cite as 2016 Ark. App. 212

ultimately transferred to the intensive care unit, where she received treatment by Dr. Robert

Searcy, a critical-care specialist. She was discharged from the hospital on September 29, 2011,

with her remaining impairment being cortical blindness.

       On April 1, 2013, Corbin—proceeding pro se—filed a complaint of medical

negligence in the Circuit Court of Pulaski County, naming Baptist as defendant. Baptist filed

its answer on April 22, 2013. Corbin subsequently retained legal counsel, who filed various

amended and substituted complaints on her behalf, all of which were timely answered by

Baptist. Corbin alleged that her blindness was the result of oxygen deprivation during the

arrest, which would not have occurred absent the negligence of her nurses. Corbin contended

that the nurses failed to appropriately monitor her in the observation unit, and if they had,

they would have noticed signs and symptoms of the postoperative bleeding and the blood clot

that led to the code blue. Corbin contended that the bleeding occurred over the course of

several hours and was a slow-developing hematoma. Baptist argued that the bleeding occurred

acutely just prior to the code blue, and therefore, was noticed quickly and appropriately by

the nursing staff. The trial was set, but the parties agreed to continue the trial because it

would take longer than the allotted days. The circuit court made no changes in discovery

deadlines.

       Dr. Searcy was deposed on November 19, 2014, after the discovery deadline. On

December 8, 2014, Corbin’s counsel amended its expert-witness designations to include Dr.

Searcy. On February 10, 2015, Baptist filed a motion in limine to exclude the expert

testimony of Dr. Searcy. A similar motion was filed by Corbin as to two other treating


                                              2
                                  Cite as 2016 Ark. App. 212

physicians, Dr. Marotti and Dr. Bauer. The court heard the parties’ motions on February 25,

2015. The trial court granted in part both Corbin’s motion in limine and Baptist’s motion in

limine. Doctors Marotti, Bauer, and Searcy were allowed to testify, but their opinions were

limited to those formed by their respective observations.

       A jury trial was held in the Pulaski County Circuit Court from March 9 through 18,

2015. The jury rendered a defense verdict in favor of Baptist, and the trial court entered the

judgment on April 3, 2015. This timely appeal followed.

       The sole point on appeal is whether the trial court acted within its discretion in

limiting the testimony of Dr. Robert Searcy. Corbin contends that the trial court abused its

discretion in preventing Dr. Searcy from offering expert testimony at trial. The trial court

limited the testimony of Dr. Searcy, the critical-care specialist who treated Corbin, to his own

factual involvement and observations. It is well settled that we review the admission of expert

testimony under an abuse-of-discretion standard. Crowell v. Barker, 369 Ark. 428, 255 S.W.3d
858 (2007) (citing Collins v. Hinton, 327 Ark. 159, 937 S.W.2d 164 (1997)). In discussing our

standard of review for evidentiary rulings, we have said that circuit courts have broad

discretion and that a circuit court’s ruling on the admissibility of evidence will not be reversed

absent an abuse of that discretion. Advanced Envtl. Recycling Techs., Inc. v. Advanced Control

Sols., Inc., 372 Ark. 286, 275 S.W.3d 162 (2008) (citing Yeakley v. Doss, 370 Ark. 122, 257
S.W.3d 895 (2007)). To have abused its discretion, the circuit court not only must have

made an error in its decision, but also must have acted “improvidently, thoughtlessly, or

without due consideration.” Poole v. Poole, 2009 Ark. App. 860, at 12, 372 S.W.3d 420, 428.


                                                3
                                 Cite as 2016 Ark. App. 212

       Corbin argues that in the trial court’s decision to limit Dr. Searcy’s testimony to his

own factual involvement in her care, the court failed to provide any reasoning on the record,

and thus, acted improvidently, thoughtlessly, or without due consideration. We do not agree.

At the pretrial hearing, the trial court limited Dr. Searcy’s testimony to his own factual

observations, just as it had limited the other two doctors’ testimony. This ruling was entirely

consistent with the trial court’s ruling on a similar motion filed by Corbin to limit the

testimony of two other treating physicians. The trial court stated that Dr. Searcy had made

a specific representation to Baptist’s counsel during his deposition that he did not intend to

be an expert witness, and that it was “sandbagging” to have him later agree to testify as an

expert. We find that the trial court did not abuse its discretion by limiting Dr. Searcy to

giving only factual testimony since he had not been timely disclosed as an expert, and he

expressly testified under oath that he did not intend to come to trial and give expert opinions.

       Baptist notes in its brief that although it did disclose Dr. Searcy as an expert witness

prior to the discovery deadline, that action was taken “prophylactically.” Dr. Searcy had

already been disclosed as a fact witness by Corbin, but Baptist had been unable to depose Dr.

Searcy despite asking for the opportunity to do so for five months prior to the discovery

deadline. Due to Rule 35 of the Arkansas Rules of Civil Procedure, counsel for Baptist was

prohibited from any ex parte communication with Dr. Searcy regarding his treatment of

Corbin without her express consent. Therefore, Baptist’s counsel explained that, without

knowing what Dr. Searcy might say or be willing to say, Baptist—out of an abundance of

caution—characterized him as an expert just prior to the deadline. It was only after taking the


                                               4
                                  Cite as 2016 Ark. App. 212

deposition of Dr. Searcy that it was learned that he had no intention of giving expert

testimony at trial, although Corbin herself later tried to offer him as an expert, necessitating

the motion in limine at issue. However, none of this has any bearing on the fact that Dr.

Searcy was not properly disclosed as an expert and expressed in his deposition a desire not to

testify as an expert at trial. Baptist argues that its prior designation of Dr. Searcy is of “no

moment.” We agree.

       The trial court’s ruling was well thought out and was specifically designed to be

consistent with its ruling on Corbin’s motion to limit the testimony of Doctors Marotti and

Bauer. It is apparent from the transcript that the trial court made a conscious effort to be

consistent in its rulings for both sides on virtually identical issues. We cannot find abuse in the

circuit court’s application of its discretion. Accordingly, we affirm.

       Affirmed.

       WHITEAKER and HOOFMAN, JJ., agree.

       Huffman Butler, PLLC, by: Bryan R. Huffman, for appellant.

       Friday, Eldredge & Clark, LLP, by: J. Adam Wells and Brett W. Taylor, for appellee.




                                                5